Case 1:18-cv-04376-PGG Document 28 Filed 02/24/20 Page 1 of 2

January 31, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

Re: New York Immigration Coalition v. United States Immigration and Customs
Enforcement, et al., 1:18-cv-04376-PGG

Dear Judge Gardephe:

The parties to the above-referenced Freedom of Information Act (“FOIA”) litigation
submit this letter to update the Court on the status of this litigation, per the Court’s Order dated
December 31, 2019. Dkt. No. 27. Counsel for Plaintiff New York Immigration Coalition
(“NYIC”) has conferred with counsel for Defendants United States Immigration and Customs
Enforcement (“ICE”) and United States Customs and Border Protection (“CBP”) (collectively “the
Government’’), who joins in this letter.

The Government completed its review of the final ten documents responsive to NYIC’s
FOIA requests and produced those portions of the documents that it believes are non-exempt to
NYIC on January 23, 2020. The parties are now negotiating a process by which NYIC can receive
more detailed explanations of the Government’s claimed exemptions as to a subset of the
documents responsive to NYIC’s FOIA request as a means of attempting to resolve part or all of
this case consensually.

    
 

In light of the above, the parties respectfully propose that they submit another joint status
update to the Court by Friday, February 28, 2020, proposing next steps for the case. This extra
time will allow NYIC to compile a list of documents for which it would request further explanation
and will allow the Government to consider and respond to NYIC’s request.

Thank you for your consideration of this request.

eat bg NS GEES Gas
head! Se a ae Jy I age

Fowl Aan A

2 a
Papel a Gay

 

Feb2: 229

 
Case 1:18-cv-04376-PGG Document 28 Filed 02/24/20 Page 2 of 2

Respectfully submitted,
KIRKLAND & ELLIS LLP

By: /s/ Warren Haskel

Warren Haskel

Terence Leong

601 Lexington Avenue

New York, NY 10022

Tel.: (212) 446-4800

Fax: (212) 446-4900

Email: whaskel@kirkland.com
terence.leong@kirkland.com

Counsel for Plaintiff New York Immigration

Coalition

GEOFFREY BERMAN
United States Attorney

By: /s/ Jennifer Jude

Jennifer Jude

Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, NY 10007

Tel.: (212) 637-2663

Fax.: (212) 637-2686

Email: jennifer.jude@usdoj.gov

Counsel for Defendants U.S. Immigration and
Customs Enforcement and U.S. Customs and
Border Protection

 
